Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 17


AO91(Rev.l1/l1) Crimi
                    nalCopplaint
                                                                                                       .-



                               U NITED STATES D ISTRICT COURT
                                                     forthe
                                          Southem D istrictofFlorida
              United StatesofAmerica                      )
                          V.                              )
                ManuelTolentîno,                          )   CaseNo.
                 Erizon Fermin,                       .
                                                          )          21-6o73-sNow
               SamuelPachecoand                           )
          LawrenceAnthonyW adœ sm ith,                    )
                                                          )
                     De#ndantls)

                                       CR IM INAL CO M PLAU T
       1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of Dec.2020,throughFeb.10,2021, inthecountyof BrowardandMiami
                                                                               -Dade inthe
  Southern Districtof         Florida        ,thedefendantts)violated:
        CodeSection                                     O/XIIJ:Descrètion
2
81
 41U.
   (bS.
     )(C. 5j84% 841(b)(1)(
       1)(B)     .       A),and       conspiracyto possesswi    th intentto distribute 400gramsormoreofamixture
           ;21U.S.C.jj841(a)          orsubstance containing a detectable amountoffentanyl,and 500gramsor
(1)and841(b)(1)(C),and 18 U.
                           S.C.       m ore ofa m iktureorsubstance containing a detectableam ountofcocaine;
j2:21U.S.C.jâ841(a)(1)and841.         distribution ofm ixture orsubstance containing a detectableamountof
(b)(1)(A),and 18U.S.C.j2:             fentanyl;and possession wi   th intentto distribute 400 grai
                                                                                                 ms orm ore ofa
                                      mixtureorsubstance containing adetectableamountoffentanyl
18U.S.C.jj924(c)and2                   possessionoffi
                                                    rearmsduringdrugtrafsckingcrime(onlyPachecoandWade-smith)

       Thiscriminalcomplaintisbased onthesefacts:
Seeattached Affidavit.




       W continuedontheattachedsheet.

                                                                              Csmplainant'
                                                                                         ssignature
                                                                    Joshua Passman,DEA Task Force Oficer
                                                                               Prînted nameandtitle


Swom to andsubscribedbeforemetelephonically
this11*1dayofFebruary,2021.
                                                                                 Judge'
                                                                                            Z
                                                                                      ssignature
City andstate:              FortLauderdale,Flori
                                               da                Lurana S.Snow,United States Magistrate Judge
                                                                               Ppintednapeand fïl/e
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 17




                    AFFIDAW T IN SUPPORT OFCAIMINW COMPLM NT
        1,Joshua Passm an,being duly sw orn,hereby state as follow s:

        1.     1am aTaskForceOffcerwiththeDrugEnforcementAdministration (DEA),assigned
 to the M iam iField D ivision.As such,I am an investigative or 1aw enforcem entoftscerofthe U nhed

 States w ithin the m eaning of Title 18,U nited States Code, Section 2510(7),thatis,an officerofthe

 United Statesw ho is em pow ered by law to conductinvestigations of and to m ake arrestsforoffenses

 enumerated in Title 18,United StatesCode,Section 251641).1havebeen a sworn law enforcement
 oficersince October2003.In D ecem ber2009,lwasassigned to theBrow ard Sheriff'sOfice, Strategic

 lnvestigationsDivision,which ispartoftheHighIntensityDnlgTraftkkingArea(HIDTA)program.
 ln January 2015,I w as assigned to the D EA .1 have received specialized training in the m eans and

 methodsusedby narcoticstraftkkerstoimportanddistributenarcotics,dt'ugsmugglingmethods, and
the concealm ent and laundering of proceeds from illicit drug trafficking activities. 1have personally

 conducted and participated in investigations concerning the possession,m anufacture, distribution,and

 im portation ofcontrolled substances,as wellas m ethodsused to Gnance drug transactions and launder

 drugproceeds.D uring thecourse ofthese investigations,Ihaveparticipated in search w arrantexecutions

 and have debriefed or participated in debriefings of defendantsjinform ants, and w itnesses w ho had

personal knowledge regarding major narcotics trafficking organizations. The aforementioned
 investigationsresulted in thearrestand prosecution ofnum erousindividualsfornartoticsviolationsand

otherviolationsunderTitles 18 and 21 ofthe United StatesCode.

       2.      1am an investigative or law enforcem entofficerofthe United Statesw ithin the m eaning

ofTitle 18,United States Code,Section 251047),thatis,an officerofthe United States who is
em pow ered by law to conductinvestigationsofand to m ake arrestsforoffensesenum erated in Title 18,

UnitedStatesCode,Section2516(1).



                                                  1
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 17




        3.     1 m ake this A fGdavit in support of a crim inalcom plaint charging M anuel Tolentino,

 Erizon Ferm in, Sam uel Pacheco, and Law rence Anthony W ade-sm ith w ith the follow ing crim inal

 violations:

        consljracytopossesswithintenttodistribute400gramsormoreofamixtureorsubstance
        contalning a detectable am ountof fentanyl,in violation ofTitle 21,United States Code,
        Sections846and841(b)(1)(A);
        consyiracytopossesswithintenttodistribute500gramsormoreofamixtureorsubstance
        contalning a detectable am ount ofcocaine,in violation of Title 21,U nited States Code,
        Sections846and841(b)(1)(B);
        distributionofmixtureorsubstancecontainingadetectableamountoffentanyl,inviolation
        ofTitle21,UnitedStatesCode,Sections841(a)(1)and.841(b)(1)(C),andTltle18,United
        StatesCode,Section 2;and
        possession w ith intentto distribute400 gram sorm oreofa m ixture orsubstancecontaining
        a detectable am ountof fentanyl,in violation of Title 21,United States Code, Sections
        841(a)(1)and841(b)(1)(A),andTitle18,UnitedStatesCode,Section2.
 The A fûdavitalso supports oharging Pacheco and W ade-sm ith w ith possession offirearm s during and

 in furtherance of a drug traftscking crim e, in violation of Title 18, United States Code, Sections

 924(c)(1)(A)and2.
        4.     Isubm itthisAffidavitbased onmy personallcnowledge,aswellasinform ationprovided

 to m e by other individuals,including other law enforcem ent ofticials,and m y review of records and

 otherevidenceobtained during thecourseofthisinvestigation.BecausethisA fsdavitisbeing subm itted

 forthe lim ited purposeofestablishing probablecausefortherequested warrant,itdoesnotinclude every

 factlcnow n to m e aboutthism atter.

                                        PR OBABLE CA USE

        5.     InDecember2020,1aw enforcementrecruitedaconfidentialsource(CS)whohadbeen
 Purchasing largequantitiesofcocaineand ibntanylfrom ManuelTolentino and hisassociate,Erizon
 Fennin,bothofwhom aremembersofTolentinoDrug Traffcking Organization (Eç-folentino DTO'').
 The CS m etTolentino in prison.Aftertheirrelease,the CS began purchasing narcoticsfrom Tolentino.

 After his/her reoruitm ent by law enforcem ent,the CS advised that Tolentino had subordinates w ho


                                                  2
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 17




 w orked for him ,including Ferm in.The CS added that Tolentino and Ferm in used rumzers to deliver

 narcoticsdirectly to the CS.

                                         December17.2020
        6.     0n D ecem ber 17,2020,at the direction of law enforcem ent,the CS placed a series of

 controlled callsto Tolentino and Ferm in in orderto purchase severalhundred fentanylpills.D uring one

 ofthecalls,FermintoldtheCS thathetFenuinlwasoutoftownandwouldnotbereturninguntilthe
 follow ing day.Laterthatday,the CS spoketo Tolentino,w ho advised thathecould providetwo hundred

 seventy-three(273)fentanylpillsforthirteendollars($13.00)perpill,foratotalofthreethousandfive
 hundredforty-ninedollars($3,549.00).TolentinotoldtheCSthatacourierwouldbedeliveringthepills
 to the CS'residence,located in H ollywood,Florida.The CS agreed to the arrangem ent.

        7.     Priorto the controlled transaction,1aw enforcem entsearched the CS and his/hervehicle,

 confirm ing thatboth were free of contraband and m oney.Law enforcem entthen provided a recording

 deviceandthreethousandGvehundredfiftydollars($3,550.00)in OfficialAdvancedFunds(OAF)to
 the CS.Law enforcem entm aintained continuoussurveillance ofthe CS asthe CS w aited in frontofhis

 residence.in orderto ensure he/she did notm ake contactwith anyone priorto the deal.

        8.     Approxim ately one hourafteragreeing to thedealwith Tolentino,aHyundaiSU V,white

 in color, bearing N ew Jersey plate U ISLM N arrived at the CS' residence.Law enforcem ent later

 identzed the driverofthe vehicle asA.B.B.,the frontseatpassengerasSamuelPacheco,and the
 backseatpassengerasLawrence W ade-sm ith.Pacheco exited the Hyundaiand provided the CS w ith a

 clearplasticbagcontainingtherequestedpillsinexchangefor$3,550.00.SimultaneoustotheHyundai's
 arrival,theCS received acallfrom Tolentino who advised thatthe couriersw erearriving.A fterthedeal,

 A.B.B.,Pacheco,and W ade-sm ith departed in the Hyundai.

               Follow ing the deal,the CS departed his residence w hile law enforcem ent m aintained

 surveillance ofthe CS untilhe/shereached asthe predeterm ined m eeting location.The CS did notm ake

                                                  3
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 17




    any stops or contactw ith anyone along the way.Law enforcem entm etwith the CS and recovered the

    clear plastic bag that he/she received from Pacheco. The contents of the bag, which w eighed

    approxim ately thirty gram s,feld-tested positive forthe presence of fentanyl. Law enforcem ent again

    searched the CS and the CS'vehicle,and found them both to befree ofcontraband.

                                               January 6.2021

           10.    On January 6, 2021, law enforcem ent anived at the CS' residence and him /her,

    confirmingtheCStobefreeofcontraband.TheCSreceivedeighthundreddollars($800.00)inOAFto
    pay to Fermin towards his/her outstanding debt.lBefore departing, law enforcem ent installed an

    undercoverofficer(ççUC'')attheresidenceposingasanassociateoftheCS.Atapproximately 11:50am,
    Ferm in called the CS and advised thathisdaughterw ould be driving him to the C S'residence.
                                                                                   .




           11.    A t approxim ately 12:30 pm , a Hyundai sedan, silver in color, bearing Florida tag

    N1W P22 arrived and parked in frontoftheCS'residence.Therew eretwo occupantsofthevehicle:E .F.,

    who was the driver and registered owner of the vehicle,and Ferm in.Ferm in exited the vehicle and

    entered the CS'residence alone.O nce inside,Ferm in m etw ith the CS and the U C.During thism eeting,

    a conversation ensued in w hich they discussed the CS'debtto the DTO.Ferm in advised the CS that,

    becauseFerminpaidofftheCS'outstandingdebtoffourthousanddollars($4,000.00)toTolentino,the
    CS now owed him thatamount.TheCS then providedFerm inwith $800.00,whileFermin providedthe
    CS with two ounces ofcocaine.A tapproxim ately 12:40 pm ,Ferm in exited the CS'residence, reentered

    thepassengerside oftheH yundai,and departed the area.

           12.    Subsequentto the m eeting,theCS im m ediately provided thecocaineto law enforcem ent.

    ltfeld-tested positive forthe presenoe ofcocaine.




'
    lLaw enforcementprovided the CS with money to apply towardstheCS'debtwith theDTO in orderto preservethe
    relationshipbetweentheCS andtheD TO infurtheranceofthisinvestigation.
                                                      4
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 17




                                            January 12.2021

               On January 12,2021,the CS arranged to m eetw ith Fenuin atFerm in's residence. At

 approxim ately 10:30 a.m ., the CS m et w ith 1aw enforcem ent at a predeterm ined location. Law

 enforcementsearched the CS and his/hervehicle,confirming them to befree ofany contraband. Law

 enforcementprovidedtwothousandfivehundreddollars($2,500.00)inOAF totheCS andequipped
 him/herwith audio/video recording devices.Law enforcementmaintained surveillance ofthe CS as

 he/she departed the m eeting location and drove to Ferm in's residence. A detective rode w ith the CS in

 theC S'vehicleto Ferm in'sresidence butrem ained in thevehicle oncethey arrived. AftertheCS entered

 theresidence,he/shemetwithFermin.W hileinside,Ferminprovidedan ounceofsuspectedfentanylin

 exchangeforonethousandtwohundreddollars($1,200.00)inOAF.Theremainingonethousandthree
 hundreddollars($1,300.00)wenttowardstheCS'debttoFermin.FerminalsoshowedtheCSwhatthe
 CS estimatedtobealittleunderone(1)kilogram ofcocaine.Followingthedeal,theCS departedthe
 areaw ith the detective in his/hervehicle.TheCS turned overthesuspected fentanyl- which field-tested

 positive forthepresence offentanyl- to thedetective.Law enforcem entsearched the CS, w ho wasfree

 ofany contraband.

        14.    At approxim ately 2:30 p.m ., Ferm in show ed up at the CS' residence unexpectedly.

 FerminprovidedtheCSwithsixtpfour(64)gramsofcocainebecausehetFerminldidnotwanttodrive
 back to M iam iw ith thatquantity.The CS im m ediately contacted youraffant,who responded tothe CS'

 residence with another detective to recover the cocaine.It field-tested positive for the presence of'

 cocaine.

                                            January 19.2021

        15.    O n January 19,2021,the CS m etw ith Fennin ata gas station in H ollywood,Florida.

Duringthismeeting,theCSprovidedfivehundreddollars($500.00)inOAFtowardshis/*herdebt.
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 17




                                           January 25.2021

               On January 25,2021,the CS m etw ith Tolentino at13048 SW 120* St., M iam i,Florida,

 whioh isthe location ofat-shirtbusinessthatToltntino ow ned. During thism eeting,Tolentino discussed

 prices and availability of cocaine,heroin,and fentanyl.A dditionally, Tolentino told the CS that he

 (Tolentino)wasexpecting ashipmentofseveralkilogramsofcocainethefollowingweek.Tolentino
 explained to the CS thathe had Ferm in handling the operations for the D TO .A tthe conclusion ofthe

 meeting,theCStoldTolentinothathe/shehadabuyerfortwohundred(200)fentanylpillsinaneffort
 to determine ifTolentino was storing narcoticsatthislocation.Tolentino proceeded to callfermin in
 frontofthe CS to facilitatethe CS'order.Fenuin advised he wasnotin the area and the CS w ould have

to w aita couple ofhours.Law enforcem entdid notpursuethisdealfurther.

                                           February 1.2021

        17.    OnFebruary 1,2021,atapproximately 10:00a.m.,Fermin stoppedbytheCS'residence.

Ferminadvisçdthathehadthree(3)kilogramsofcocaineiftheCShadabuyer.TheCSrespondedthat
 he/shewouldlookforabuyer.TheCSthenaskedtopurchaseoneandahalf(1.5)ouncesoffentanyl
 laterin the day.They agreed to m eetlaterin theevening.

        18.    Atapproxim ately 7:00 p.m .,law enforcem entm etw ith the CS atapredeterm ined location

 in M iam i,Florida.Law enforcem entsearched the CS and his/hervehicle,confirm ing them to befree of

 any contraband.Law enforcementprovidedthreethousand dollars($3,000.00)inOAF totheCSand
equipped him/herw ith audio/video recording devices.During a recorded call,Ferm in directed the CS to

 cometohisresidenceinten(10)minutes.A detectivedrovewiththeCS intheCS'vehicletoFermin's
residence.Upon arriving, the CS exited the vehiole and entered the residence while the detective

 rem ained in the vehicle.W hile inside,the CS provided Ferm in w ith one thousand eighthundred dollars

 ($1,800.00)in exchangefor1.5ouncesoffentanyl.Fermin also provided theCS withapproximately
two (2)gramsofwhatFermin purported to bepurefentanyl.The CS provided the remaining one

                                                  6
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 17




 thousandtwohundred dollars($1,200.00)toFermintopay downtheCS'debt.WhentheCS askedif
 he/shecouldseethethree(3)kilogramsthatFermindiscussedearlier.Ferminadvisedthatthecouriers
 from an earlierdealw ere in possession ofit.The CS exited theresidence and returned to the vehicle, at

 which tim e the CS turned over the narcotics to the detective in the vehicle. Law enforcem ent

 subsequently searched thb C S and contirm ed that he/she w as w ithout any contraband.The narcotics

 field-tested positive forthe presence offentanyl.

               At approxim ateiy 8:00 p.m .,the CS called Ferm in and asked to purchase one hundred

 (100)fentanylpills.Fermin direoted the CS to callone ofhis couriers.Fermin then sentoontact
 inform ation for(Isam ''to the CS along w ith an addressin M iam i,Florida. Law enforcem entestablished

 surveillance in the area ofthe courier'saddresspriorto the CS arriving in the area w ith the detective.

 Oncehe/she anived,the CS called $dSam .''D uring the call,Gçsam ''told the CS thathe was getting in the

 elevatorto com edow n and m eetthe CS.A shorttim e later,law enforcem entobserved Pacheco exitthe

 elevator before exiting the building itself.Pacheco w alked around the building and m etw ith the CS.

 Pacheco then provided 100 fentanylpillsto the CS.Follow ing thetransaction, Pacheco wentto a vehicle

 parked nearby and began rem oving shopping bagsfrom it.Thevehicle in question wasthe sam e one that

 Pacheco used to deliverthe fentanylpills to the CS'residence on D ecem ber 17,2020.Upon returning

 to the vehicle,the CS provided the fentanylto the detective.The substance field-tested positive forthe

 presence offentanyl.

                                           February 3.2021

        20.    O n February 3,2021, 1aw enforcem ent conducted surveillance of the building where

 Pacheco exited before conducting the February 1,2021,transaction.A tapproxim ately 2:37 p.m ., your

 affant observed Pacheco exit the lobby of the building, at w hich tim e Pacheco entered the front

 passengerseatofa HyundaiSUV ,white in color.Your affiantfollowed the vehicle as itdrove to 488

 N E 18Street,M iam i,Florida,atwhich tim e itparked on the curb.A few m om entslater,a pickup truck
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 17




 parked in frontof the vehicle,Pacheco exited the H yundai,w alked up to the pickup truck,and began

 conversing with the occupantsaàhe (Pacheco)stood by thepassengersidewindow.Following the
 m eeting,both vehid es departed the area.The Hyundaidrove back to Pacheco's residence,parking on

 thesouth sideofthebuilding.Pacheco and thefem ale driverexited thevehicle andw alked into thelobby

 ofthe building atwhich tim e law enforcem entlostsightofthem .

        21.     At approxim ately 4:26 p.m .,youraffantobserved Pacheco and an unidentified fem ale

 exitthe sam e building.Atthe tim e,Pacheco canied a plastic grocerp type bag. Pacheco andthefemale

 entered the H yundaiand drove aw ay.Y ouraffantfollowed the vehicle as it drove back to 488 N E 18

 Street,again parking on the curb.After a shortw ait, your affiant observed Pacheco m eet with an

 unidentifed m ale, at which tim e Pacheco gave the plastic shopping bag to the m ale.a Pa
                                                                                         .checo then

 reentered the Hyundaiand drove back to the building.80th Pacheco and the fem ale entered the lobby,

 atwhich tim e law enforcem enttenuinated surveillance.

                                       A dditionalInvestigative Steps

        22. Law enforcementservedanadministrativesubpoenaonFloridaPowerandLight(ETPL'')
 foraccounts related to Tolentino,Ferm in,and the couriers.D ata received from FPL showed an active

 account for W ade-sm ith,3 specifically at 915 N W 1StAve., #1-
                                                               12906,M iam i,Florida,and an active

 account for A .B .B .The address associated w ith A .
                                                     B .B .'S FPL account listed Pacheco's o1d phone

 numberasthe contactnumber.On thissame date,aUC entered the 915 NW 1StAvenuebuilding apd
 knocked on the doorofapartm ent#112906.A tthetim e oftheknocking,the UC posed asafood delivery

 driver.Pacheco answ ered the doorand denied ordering any food,atwhich tim e the U C advised hew as

 on the wrong tloor and left




 2 In your affant's training and experience,Pacheco'sconductwas consistentwith the conducting of a hand-to-hand
 transactioninvolvingnarcotics.
 3Recordsidentifiedhim astt awrenceAnthonyW ade.''
                                                       8
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 17




        23.    On February 9,2021,U nited States M agistrate Judge A licia M . Otazo Reyes of the

 Southern DistrictofFlorida authorized the search ofFermin's residence and 915 NW 1StAvenue,

 #112906,M iam i,Florida.

                                          Februarv 10.2021

        24.    On February 10,2021,atapproxim ately 9:00 a.m .,atthe direction of law enforcem ent,

 the CS placed a callto Ferm in to order a halfkilogram of fentanyl. D uring the conversation,Ferm in

 impliedthathe('
               Fermin)hadtopickupthenarcoticsatanotherlocationandwouldbeonhisway in a
 littlebit.

        25.    Atapproxim ately 10:25 a.m .,law enforcem entobserved a Honda sedan,w hite in color,

 arriveoutsideofFerm in'sresidence.Ferm in entered thevehicle,whichtransported him tothe915NW

 1StAvenue,M iam i,Florida,building. A shorttim e later,Ferm in exited the building carrying a bag and

 reentered the Honda. The H onda departed the location and begh
                                                              an travelling north on 1-95. Law

 enforcem entobserved the Honda m erge onto the Florida turnpike and travelnot'th before ultim ately

 exiting atthe GrifGn Road exit.The Hondathen gotback on the turnpike heading south and lateronto

 1-95 south.Law enforcem entthen term inated surveillance

        26.    A shorttim e later,1aw enforcem ent observed Ferm in exiting the Honda in frontofhis

 residence.During a subsequentphone callw ith the CS,Ferm in advised thatthere w as<çheat''in M iam i.

 ln yourafqant'straining and experience,ççheat''is a com m on term utilized by individuals engaged in

 drugtraffickingwhen they suspect1aw enforcementismonitoringtheirmovements.Ferm inadvisedthat

 he would com e in aboutan hourand w ould have a courierarriving separately w ith the narcotics.

        27.    A tapproxim ately 11:30 a.m .,law enforcem entarrested Tolentino attheFortLauderdale-

 H ollyw ood International A irport as he was attem pting to board a flight headed to the Dom inican

 Republic.Atthetim e,Tolentino w astraveling w ith hisgirlfriend.Law enforcem entconducted a search

 oftheirluggageandfoundapproximatelyeightthousanddollars($8,000.00)ineach oftheirtwobags.

                                                   9
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 17



 In youraffiant'straining and experience,the m annerin which Tolentino and his girlfriend divided the

 sixteenthousanddollars($16,000.00)betweentwobagswasdonewiththeintenttoevadethecurrency
 reporting requirem ents.

        28.     At approxim ately 12:30 p.m .,Ferm in arrived atthe CS'residence in an Uber or Lyft.

 Fennin entered the CS'residence and m etwith the CS'and a UC . Ferm in explained thatanotherperson

 would be arriving shortly w ith the narcotics, adding that Ferm in's daughter w ould arrive shortly

 thereafterto take Fenuin and the courierback to M iam i. A shorttim elater,Ferm in'sdaughteranived in

 asilverHyundai.Ferm in m etw ith herin the drivew ay as he w aited forthe anivalofthe courier.

        29.     Atapproxim ately 1:10 p.m .,W ade-sm ith arrived atthe CS'residence in an UberorLyft

 while carrying a bag.W ade-sm ith provided the bag to Ferm in, w ho then broughtthe bag into the CS'

 residence and gave itto the CS and theU C.The bag contained approxim ately five hundred seventy-two

 (572)gramsoffentanylandninety-seven(97)gramsofcocaine.Both Iaterfield-testedpositiveforthe
 presence offentanyland cocaine,respectively.

        30.     A fter the transaction,W ade-sm ith and Ferm in exited the residence and entered silver

 Hyundai,which departed the area and began travelling easton Stirling Road. Law enforcem entinitiated

 atrafficstop on thevehicle,atw hich tim e law enforcem enttook Ferm in and W ade-sm ith into custody.

 Youraffiantexplained to Fenuin thatlaw enforcem enthad obtained a search warrantforhisresidence.

 Ferm in agreed to accom pany agents back to the residence w ith the intent of safely facilitating the

 execution ofthe w arrant.

        31.     D uringthe search ofFerm in'sresidence,law enforcem entseized the follow ing item ssix

 hundredthirtpnine(639)gramsoffentanylpillsandfortpfour(44)gramsofcocainefrom ablackduffel
 bag,marijuana,suspectedmolly,adrugledger,andotherparaphernalia.Thefentanylpillsand cocaine
 b0th field-tested positive.




                                                  10
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 17




        32.    Atapproxim ately 2:50p.m .,law enforcementobtainedakey fortheresidencelocated at
 915 N W 1StAvenue, #142906, M iam i,Florida,from the leasing office before executing the search

 warrant.W hile conducting the search,law enforcem entobserved Pacheco arrive in the parking lot at

 which tim e law enforcem entplaced him underarrest.Law enforcem entseized the follow ing item sfrom

 thekitchen area:approximately four(4)kilograms offentanyl,approximately three (3)kilograms
 cocaine,andfourhundredtwenty-seven(427)gramsofheroin.Law enforcementseizedthefollowing
 itemsfrom thecommon areacloset:three(3)firearms,akilopress,amoney counter,seventeen (17)
 gramsoffentanyl,andapproximatelyeighteen(18)kilogramsofmarijuana.Law enforcementconfrmed
 thattwo ofthe lrearm sw ere reported stolen outofD ade County.

                                          CO N CLU SIO N

        33.    Based on the above inform ation and facts,youraftiantsubm itsthere isprobable causeto
 believe thatM anuelTolentino,Erizon Ferm in,Sam uelPacheco,and Law rence A nthony W ade-sm ith

 com m itted thefollow ing violations:

    * conspiracy to possessw ith intentto distribute 400 gram sorm ore ofa m ixtureorsubstance
      containing a detectable am ount of fentanyl,in violation of Title 21,U nited States Code,
        Sections846and841(b)(1)(A);
    @ conspiracy to possessw ith intentto distribute 500 gram sorm ore ofam ixtureorsubstance
      containing a detectable am ountof cocaine,in violation of Title 21,United States Code,
        Sections846and841(b)(1)(B);

    @ distribution of a m ixm re or substance containing a detectable am ount of fentanyl, in
        violation ofTitle21,United'
                                  StatesCode,Sections841(a)(1)and 841(b)(1)(C),andTitle
        18,United StatesCode,Section 2;and

    @ possession w ith intentto distribute400 gram sorm oreofam ixture orsubstance containing
      a detectable am ount of fentanyl,in violation of Title 21,United States Code,Sections
        841(a)(1)and841(b)(1)(A),andTitle18,UnitedStatesCode,Section2.
Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 17




      Your afGant also subm its there is also probable cause to believe thatPacheco and W ade-sm ith w ith

   possession ofGrearm s during and in furtherance of a drug trafGoldng crim e, ip violation ofTitle 18,

   UnitedStatesCode,Sections924(c)(1)(A)and2.
  '
   FURTH ER YO UR A FFM           T SAU TH NAUGH T.




                                                         os ua Passm an,Task Force Oflk er
                                                        DrugEnforcem entAdm inistration

   Swom to gnd subscribed beforem e telephonically                                                  '
   this 11th day ofFebruary,2021.                                                  .




      IJNITED slw'rssMAGISTRAT: JIJDGE .




                                                                                                             .

                                                                                                         @
                                                                                                     .




                                                       12
  Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 17




                              U N ITED STA TES D ISTR IC T CO U R T
                                 SO UTH ER N DISTRICT OF FLO RIDA

                             CA SE NU m ER : 21-6073-SN 0W

                                      BO ND RE COM M ENDA TION



DEFENDANT:Lawrence Anthony W ade-sm ith
                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                               By: ss6
                                                     AUSA: AjayJ.Alexander



LastK nown A ddress:




W hatFacility:         BSO Main Jail




Agentts):              DEA TFO Joshua Passman
                      (FBI) (SECRET SERVICE) (DEA) (1RS) (1CE) (OTHER)
  Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 17




                            U N IT ED STA TE S D ISTR ICT C O U R T
                               SO UTH ERN DISTRICT O F FLO RIDA
                           CA SE NU m ER : 21-6073-SN OW

                                   BOND RECO M M EN DATION



DEFBNDANT:Lawrence Anthony W ade-smith

             Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                             By: V %
                                                    AUSA: AjayJ.Alexander



LastKnown A ddress:




W hatFacility:        BSO M ain Jail




Agentts):           DEA TFO Joshua Passman
                   (FB1) (SECRET SERVICE) (DEA) (lRS) (ICE) (OTHER)
  Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 17




                              U N ITE D STA TE S D ISTR IC T C O U R T
                                 SO UTH ER N DISTRICT OF FLO RIDA
                             CA SE N UAQBER : 21-6073-5N 0W

                                      BON D REC OM M ENDA TIO N



DEFEN DANT:Law rence Anthony w ade-sm ith

                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                               By: ss6
                                                      AUSA: AjayJ.Alexander



LastK nown Address:




W hatFacility:         BSO Main Jail




Agentts):              DEA TFO Joshua Passman
                      (FB1) (SECRET SERVICE) (DEA) (1RS) (lCE) (OTHER)
  Case 0:21-mj-06073-LSS Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 17




                            UNITED STATES DISTRICT COURT
                               SO UTH ERN D ISTRICT O F FLOR ID A
                           CA SE NU M BER : 21-6073-5N 0W

                                   BO ND R ECO M M ENDA TIO N



o syexo Ax T:Law rence Anthony W ade-sm ith

             Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre--frialDetention)




                                              By: sxvj
                                                     AUSA: AjayJ.Alexander



LastKnown A ddress:




W hatFacility:        BSO Main Jail




Agentts):           DEA TFO Joshua Passman
                   (FB1) (SECRET SERW CE) (DEA) (IRS) (ICE) IOTHERI
